Citation Nr: 0727914	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  06-06 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chondromalacia of 
the right knee.  

2.  Entitlement to service connection for chondromalacia of 
the left knee.  

3.  Entitlement to service connection for low back pain.  

4.  Entitlement to service connection for hemorrhoids.  

5.  Entitlement to service connection for a swollen right 
testicle.  

6.  Entitlement to service connection for gout.  

7.  Entitlement to service connection for residuals of a 
tonsillectomy, with enlarged uvula and difficulty swallowing.  

8.  Entitlement to service connection for irritable bowel 
syndrome (IBS).  

9.  Entitlement to service connection for a chronic 
respiratory condition, including pneumonia, shortness of 
breath, and asthmatic bronchitis (hereafter "respiratory 
condition").  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from October 1978 to October 
1982 and from July 1990 to March 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

At his March 2007 travel Board hearing, the veteran withdrew 
his claim for service connection for an ingrown toenail.  
Therefore, the issue is not before the Board.  

The issues of service connection for low back pain and 
chondromalacia of the right and left knees are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's hemorrhoids and swollen right testicle were 
caused by his active military service from October 1978 to 
October 1982 and from July 1990 to March 2004.

2.  The veteran's gout, IBS, and respiratory condition were 
not caused by his active military service from October 1978 
to October 1982 and from July 1990 to March 2004.

3.  The veteran does not have residuals of a tonsillectomy.  


CONCLUSIONS OF LAW

1.  Service connection for hemorrhoids is established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006). 

2.  Service connection for a swollen right testicle is 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 

3.  Service connection for gout is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006). 

4.  Service connection for IBS is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006). 

5.  Service connection for a respiratory condition is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 

6.  Service connection for residuals of a tonsillectomy is 
not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007). 

While the veteran served in the military during the Persian 
Gulf War, the evidence of record does now show that he served 
in the Southwest Asia Theater of operations during the 
Persian Gulf War.  Therefore, he is not a "Persian Gulf 
veteran" and the presumptions applicable to Persian Gulf 
veterans are not applicable in this case.  38 C.F.R. § 3.317.

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has diagnoses for the claimed 
conditions, except for residuals of a tonsillectomy.  The 
veteran had a tonsillectomy in service in March 2004.  The 
veteran asserts that he has an enlarged uvula and problems 
swallowing due to his tonsillectomy.  At his July 2004 VA 
examination, the examiner concluded that there were no 
current residuals of the procedure, providing highly 
probative evidence against this claim.

The veteran's complaints of weight loss were indicated to be 
unfounded and complaints of choking were not noted by the 
speech therapist that evaluated the veteran.  The examiner 
concluded that the tonsillectomy did not cause the veteran's 
uvula to become enlarged, but that he should follow up with 
the doctor who preformed his tonsillectomy.  

The post-service medical treatment record, as a whole, is 
found to provide evidence against this claim, indicating no 
residual disability from the procedure in service. 

As the veteran has no current residuals of his tonsillectomy, 
that appeal must be denied.  

With regard to the remaining conditions, he has disabilities 
for VA purposes.  

The veteran's service medical records (SMRs) show complaints 
of a swollen right testicle.  At his July 2004 VA 
examination, the physician noted some tenderness in the right 
epidiymis, which was slightly enlarged.  The examiner 
diagnosed the veteran with mild persistent right 
epididymitits, with no current symptoms, and concluded that 
it was due to service.  

The Board finds that the preponderance of the evidence is in 
favor of service connection for a swollen right testicle.  
38 U.S.C.A. § 5107(b).  The appeal is granted.  

The veteran's SMRs also show diagnoses of hemorrhoids in 
February 2002 and November 2003, as well as complaints of 
rectal bleeding in January 2002.  Small, external hemorrhoids 
were noted on his retirement physical.  

The veteran was also treated for hemorrhoids soon after 
leaving the military.  At his July 2004 VA examination, the 
examiner did not detect hemorrhoids via digital rectal 
examination and visual inspection of the anal area, and 
therefore did not opine as to whether the veteran's 
hemorrhoids were service-connected.  

In adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'" Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

Based on the above, the Board finds that the evidence 
supports service connection for hemorrhoids.  The appeal is 
granted.  

With regard to the veteran's gout, his SMRs are negative for 
any diagnosis of or treatment for this condition until his 
separation physical in November 2003.  The physician stated 
that the veteran had gout and had a prescription for 
Allopurinol.  

At the veteran's July 2004 VA examination, however, the 
examiner diagnosed the veteran with "gout with no current 
symptoms," and concluded that it was an inherited defect and 
not service-connected.  The Board finds that the July 2004 
examination is entitled to great probative weight, and 
provides evidence against the veteran's claim.  Additionally, 
the veteran's post-service medical treatment records do not 
provide a link between his gout and his periods of active 
military service.  The Board finds that the preponderance of 
the evidence is against service connection for gout.  
38 U.S.C.A. § 5107(b).  The appeal is denied.  

With regard to the veteran's IBS, the veteran reported an 
extensive history of this condition at his July 2004 VA 
examination.  The examiner did not provide a diagnosis of IBS 
and stated that the veteran's historical complaints were 
unreliable. Such a finding is found to undermine all of the 
veteran's claims, particularly this claim.

Upon examination, the veteran showed no signs of malnutrition 
or anemia.  He had normal bowel sounds in all four quadrants.  
A subsequent April 2006 VA treatment record shows a diagnosis 
of IBS.  However, there is no evidence of record to provide a 
link between the veteran's IBS and his periods of active 
service.  The Board finds that the preponderance of the 
evidence is against service connection for IBS.  38 U.S.C.A. 
§ 5107(b).   The appeal is denied.  

With regard to the veteran's respiratory condition, his SMRs 
show that he had mild wheezing sounds in his right lung in 
October 1981, wheezing sounds in March 1986, pneumonia in 
March 1991, a respiratory infection in March 1996, and acute 
bronchitis due to having the flu in May 1999.  His retirement 
physical reflects a history of "exercise induced asthma."  
The veteran served in the military for twenty years.  While 
the SMRs show that the veteran had wheezing sounds, 
pneumonia, and bronchitis, the Board finds that these 
conditions were acute and transitory, not chronic.  

At his July 2004 VA examination, the veteran underwent a 
pulmonary function test (PFT).  The results of the test 
showed moderate obstructive and restrictive defects with 
post-bronchodilator response, but the examiner stated that 
the test was not optimal and the results "may be more 
related to patient performance."  Again, such a finding 
undermines the veteran's overall creditability and, 
therefore, all of the veteran's claims. 

The veteran had a normal diffusion capacity.  The examiner 
did not diagnose the veteran with a respiratory condition, 
and stated that the PFT test was suboptimal "due to poor 
patient compliance" and that his diffusion capacity was 
normal.  The Board finds that the July 2004 VA examination is 
entitled to great probative weight and that it provides very 
negative evidence against the veteran's claim.  

While the veteran's post-service treatment records show that 
the veteran has prescriptions for inhalers, they do not 
provide a link between his respiratory condition and his 
period of active military service.  The Board finds that the 
preponderance of the evidence is against service connection 
for a respiratory condition.  38 U.S.C.A. § 5107(b).  The 
appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in May 2004, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The May 2004 VCAA 
letter specifically asks the veteran to provide any evidence 
in his possession that pertains to the claim. Id. at 120-21.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that in a July 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  



ORDER

Service connection for hemorrhoids is granted.  

Service connection for a swollen right testicle is granted.  

Service connection for gout is denied.  

Service connection for residuals of a tonsillectomy, with 
enlarged uvula and difficulty swallowing is denied.  

Service connection for IBS is denied.  

Service connection for a respiratory condition is denied.  


REMAND

In June 2007, the Board received evidence from the veteran 
and his representative that pertains to the veteran's claims 
for service connection for low back pain and chondromalacia 
of both knees.  Pursuant to 38 C.F.R. § 20.1304 (2006), 
pertinent evidence received by the Board necessitates a 
return of the case to the RO for review and consideration and 
preparation of another SSOC prior to a Board decision unless 
there has been a waiver of such referral.  No such waiver was 
of record.  

In August 2007, the Board sent the veteran a letter asking if 
he wished to waive RO consideration of the evidence he and 
his representative submitted.  The veteran responded that he 
wanted his case remanded to the RO for review of the 
additional evidence.  Therefore the case must be returned to 
the RO.  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the issues on 
appeal, considering the new evidence 
received by the Board in June 2007.  If 
the disposition remains unfavorable, the 
RO should furnish the veteran and his 
representative a SSOC and afford the 
applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


